Exhibit 10.44

EXHIBIT A

THE PRINCETON REVIEW BONUS POLICY

CALENDAR YEAR 2006

This document outlines the bonus policy and structure for The Princeton Review,
Inc. (the “Company”) G-0 Employees, and it shall be incorporated into, and be
deemed a part of, the employee’s Executive Compensation Policy Statement,

The bonus calculations are a direct reflection of the Company/division’s results
and the EVP’s contribution to our annual financial success.  This two-part
structure is intended to accomplish the following: (1) the Company and division
must meet or exceed its goals in order to trigger bonus payments, and (2)
individuals must meet or exceed their goals in order to share in the bonus
program. 

The Bonus Process

By the end of March, G-0 Employees will receive the bonus plan that will be in
effect for that calendar year.  The plan will state the components that factor
into the bonus. Specific financial or quality goals will be distributed only
once the numbers for the previous year have been tabulated and released.  The
maximum bonus amount G-0 employees can earn depends on their respective
Employment Agreement.

Each plan will be approved by the President and submitted to Human Resources. 
Bonuses are distributed annually, after the Company’s financial statements have
been finalized for the year.  Bonuses are based on The Princeton Review’s
performance for the year and are not guaranteed.

Every employee will receive performance evaluations twice a year.  No bonuses
will be approved or processed until the manager completes the review and files
the appropriate paperwork with HR.  Managers will NOT be given their raises,
bonuses, or options until they have completed the performance evaluations for
their staff.  Unless approved by HR and the President in advance, those
managers’ raises and option grants will not be backdated. 

Critical Factors behind the Bonus Plan

Divisional and Company Financial and Quality Performance

The plan is primarily based on factors that drive the business; payment of
bonuses is based on the overall performance of The Princeton Review and the
contribution of each employee to its success. 

The financial and quality bonus goals (often called matrices) for each
department and/or division is set by the divisional EVP and approved by the
President and for Executive Officers the Compensation Committee by the end of
March each year.  The President will set the bonus matrix for the overall
Company performance.  These targets reflect the goals of the organization that
each person impacts in some way.  All employees have financial, customer
satisfaction and personal components in their bonus.




The bonus components and weighting for G-0 employees are listed in the chart,
below.   While these are expected percentages, the numbers may be changed at the
discretion of The Compensation Committee:

Job Category

 

Max. Bonus
as% of salary

 

Minimum Goal Parameters

 

 

--------------------------------------------------------------------------------

 

 

Operating Division

 

Service Division

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

G-0

 

Plug in%
based on Exec
Comp
Agreement

 

50%

 

Divisional/Departmental Financial Performance

 

30%

 

Divisional Financial Performance (equally distributed)

 

 

 

10%

 

Company Financial Performance

 

20%

 

Company Financial Performance

 

 

 

15%

 

Customer Satisfaction/Quality Metrics

 

20%

 

Customer Satisfaction/Quality Metrics

 

 

 

 

25%

 

Job Specific Objectives

 

30%

 

Job Specific Objectives

Personal Performance

We’ve allocated a minimum of 25% of the full-year review rating to personal
performance (as indicated in the above chart).  Simply put, your performance
will be the only factor in determining approx. a quarter of your bonus,
regardless of how the Company fares overall.

At reviews, Divisional EVPs will receive performance ratings using the following
scale: Exceeds Expectations, Accomplished Goals, Requires Improvement, and Fails
to Meet Expectations.  EVPs will be rated on the specific goals outlined for
them in previous review sessions and will be given an overall rating based on
their aggregate performance.  The following are the descriptions for each rating
and guidelines for the percentage credit EVPs will receive for personal
objectives achieved for each performance level.

Ratings for Job Specific Objectives:

 

Estimated Payout for Job
Specific Objectives:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Exceeds Expectations

 

90%-100%

 

•

Produced exceptional work on this objective

 

 

 

•

Quality of work exceeds expectations and sets new standards of excellence

 

 

 

•

Required little to no direction or guidance for work on this objective.

 

 

 

•

Objective completed ahead of schedule and better than budget.

 

 

Accomplished Goals

 

50%-75%

 

•

Expected results produced and some expectations were exceeded

 

 

 

•

Required minimal guidance and direction

 

 

 

•

Objective was completed both on time and on budget.

 

 

Requires Improvements to Meet Expectations

 

0%-25%

 

•

Quality of work on objective did not meet expectations

 

 

 

•

Required above average levels of guidance and direction.

 

 

 

•

Objective was not completed on time or was not on budget.

 

 

Fails To Meet Expectations

 

0%

 

•

Acceptable results we not produced

 

 

 

•

Unable to complete project without exceptional levels of guidance and direction.

 

 




Rules of the Game

Unless otherwise noted in your Employment Agreement and/or Executive
Compensation Policy Statement, the following rules will apply: 

.

•

Employees must still be with the company when bonuses are paid to receive the
bonus.  An employee who is on an approved leave of absence (medical, military
service, etc.) during the bonus period, will receive a pro-rated bonus that
reflects the amount of time actively at work during that bonus period.

 

•

Employees who are promoted prior to August 1 to a higher job category will be
eligible for the higher bonus potential (if applicable).  Bonuses for employees
promoted after August 1 will be considered at the original category.

 

•

Bonuses for employees who start prior to October 1st shall be pro-rated based on
the time they are with the company in the bonus year.

 

•

Divisional/Departmental bonus plan goals will be established by the end of March
of each year.

 

•

Raises will be processed no earlier than March 10, retroactive to February 14.

 

•

We may not be able to announce our annual financial performance until after our
Q4 conference call with the Wall Street financial analysts.  As such,
announcement and/or payments of financial bonuses may be delayed until after the
release of our financial performance.

 

•

Financial performance of the overall Company depends directly on our divisions
and departments and could make for difficult choices if one or more of them does
not deliver its promises.  Should a division or department fall short of its
budgeted bottom-line enough to significantly affect the entire Company, bonuses
may be lowered or eliminated for employees in that division or department at the
discretion of the CEO or President.

 

•

In times of poor financial health or extremely poor financial performance,
bonuses based on non-financial components may be lowered.  This would only be
done at the urging of the Board of Directors, and would affect every employee in
the Company by an equal percentage.

 

•

This bonus policy is not a contract and may be modified at any time by the
Company.  Employees will be notified of any changes in the event that they are
made.

 

 

This bonus agreement supercedes any prior understandings or promises regarding
bonuses.

 

•

For Executive Officers, all bonus awards and the final determination of goals
must be approved by the Compensation Committee.

 